Opinion by
Orlady, J.,
The plaintiff obtained an injunction from the court of common pleas of Allegheny county, to restrain the defendants from soliciting or collecting laundry work on Leyton’s account, or on behalf of the other defendant, etc. On final hearing the injunction was dissolved and the bill dismissed with costs.
The plaintiff is engaged in the general laundry business, and by an agreement in writing employed Leyton as a driver and collector, and agreed to pay him a salary of $10.00 per week, and a commission on all business handled wholly and exclusively by him, etc. By this agreement, Leyton agreed that he would not voluntarily leave the plaintiff’s employment without giving two weeks’ notice, and in the event of the termination of the employment, either voluntarily or involuntarily, he would not solicit or collect laundry work on his own account or on behalf of any other party for a period of ninety days, etc. The concluding clause is as follows: “This agreement may be summarily terminated and said employment ended for any cause or reason which to said Iron City Laundry may seem good and sufficient.” It clearly appears from the testimony, that the plaintiff purchased no property of any kind from the driver or collector they thus employed, and it as clearly appears that, at the time of making the contract, Leyton had a well-established list of customers or patrons, whom he had served from the Imperial Laundry, and transferred their custom work to the Iron City Laundry Company with his service, and at the hearing of this case he stood ready to produce in court about forty of these to testify to that relation with him.
Further, the court finds, that at the final .hearing plaintiff’s counsel admitted, “That the persons whose laundry work was solicited by the defendant and *98brought to the plaintiff’s laundry were the customers of the defendant, Leyton.” There is no evidence tending to show that the plaintiff furnished to Leyton any of its own recognized customers, or on any particular route; he was plainly and simply hired to collect laundry work from any source he could secure it. The only consideration was purely a nominal one, $1.00, together with the specified wages for defined services, which by the clause quoted, could have been summarily terminated for any cause and without any liability on the part of the plaintiff.
There arose a substantial controversy between the parties which affected the character of Leyton. He was charged with falsifying his returns and withholding money which he resented, and then convinced his employer that he was not in any default. The result of this false charge affected him with others, and he withdrew from plaintiff’s service. This bill is substantially one, for specific performance of a hard-featured contract. It is so palpably one-sided that it could be terminated on a moment’s notice “for any cause or reason” by the plaintiff, and yet by its terms the defendant, Leyton, was to be prevented for ninety days from working at the regular avocation he had established before he began to work for the plaintiff, and which he transferred to its laundry. No damage to the plaintiff is suggested, and the case is not one for equitable relief.
The facts of this case are so unlike the controlling ones in Erie County Milk Association v. Ripley, 18 Pa. Superior Ct. 28, and Phila. Base Ball Club v. Lajoie, 202 Pa. 210, that the reasoning of these cases convinces us of the justice of the decree entered by the court below. See also Turner v. Abbott, 6 L. R. A. (N. S.) 893, n, and Taylor Iron & Steel Co. v. Nichols, 24 L. R. A. (N. S.) 933, n.
The decree is affirmed.